Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 1 of 52 PageID #: 1




   UNITED STATES DISTRICT COURT
   FOR THE DISTRICT OF RHODE ISLAND

   DOLORES CEPEDA

         VS

   BANK OF AMERICA, N.A.
   FAY SERVICING, LLC
   WILMINGTON TRUST NATIONAL ASSOCIATION
   SOLEY AS TRUSTEE FOR THE MFRA TRUST 2014-2 , ALIAS


                                  COMPLAINT


         Plaintiff, by her attorney, complains of Defendants as follows:


   1.     Plaintiff is a resident of the State of Rhode Island with an address of
   177 Dexter Street, , Providence, Rhode Island. Plaintiff owns said real
   estate located at 177 Dexter Street, Providence, Rhode Island.

   2.    Plaintiff executed a mortgage to Bank of America, N.A. on December
   22, 2006. A copy is attached as Exhibit A.

   3.     Defendant, Bank of America, N.A. is a national bank with a principal
   office in the State of North Carolina.

   4.     Defendant, Wilmington Trust National Association solely as Trustee
   for the MFRA Trust 2014-2 (“Wilmington Trust”) claims to own Plaintiff’s
   mortgage.

   5.   Wilmington Trust has a primary business address of 350 Park Ave,
   New York, NY 10022

   6.      Defendant, Fay Servicing, LLC (“Fay”) is a limited liability company,
   organized pursuant to the laws of Delaware. It is a debt collector and asserts
   that it is the loan servicer for the Plaintiff’s mortgage


                                          1
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 2 of 52 PageID #: 2




   7.    Defendant, Bank of America, N.A. is a National Bank. It was the
   former loan servicer for the Plaintiff’s mortgage loan.

   8.    Orlans PC (“Orlans”) without signing the letter, on November 15,
   2018, indicated in the attached Exhibit B that Wilmington Trust was
   bringing a foreclosure proceeding and that it had scheduled a public auction
   foreclosure sale for 7th day of January, 2019 at 3:00 PM.

   9.    Neither Orlans, Fay, Bank of America nor Wilmington Trust have
   ever mailed Plaintiff a notice, which was required pursuant to the provisions
   of paragraph 22 of the mortgage nor have accelerated the note. Plaintiff has
   never been mailed such a default notice from the owner of the note or
   mortgage.

   10. Before an acceleration of the loan was declared, the Lender was
   required to send Plaintiff a notice to her home address which specified:

         a.     the default;

         b.     the action required to cure the default, stating a date, not less
                than 30 days from the date the default must be cured;

         c.     that failure to cure the default on or before the date specified in
                the Notice may result in the acceleration and sale of her home

         d.     the right to bring a court action to asset the non-existence of a
                default of Borrower to acceleration and sale.

   11. Paragraph 22 of the mortgage, which contains conditions for the
   exercise of the statutory power of sale, reads as follows:

          Acceleration; Remedies. Lender shall give notice to Borrower
   prior to acceleration following Borrower’s breach of any covenant or
   agreement in this Security Instrument (but not prior to acceleration
   under Section 18 unless Applicable Law provides otherwise). The notice
   shall specify: (a) the default; (b) the action required to cure the default;
   (c) a date, not less than 30 days from the date the notice is given to
   Borrower, by which the default must be cured; and (d) that failure to
   cure the default on or before the date specified in the notice may result
   in acceleration of the sums secured by this Security Instrument and sale
                                          2
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 3 of 52 PageID #: 3




   of the Property. The notice shall further inform Borrower of the right to
   reinstate after acceleration and the right to bring a court action to
   assert the non-existence of a default or any other defense of Borrower to
   acceleration and sale. If the default is not cured on or before the date
   specified in the notice, Lender at its option may require immediate
   payment in full of all sums secured by this Security Instrument without
   further demand and may invoke the STATUTORY POWER OF SALE
   and any other remedies permitted by Applicable Law. Lender shall be
   entitled to collect all expenses incurred in pursuing the remedies
   provided in this Section 22, including, but not limited to, reasonable
   attorneys’ fees and costs of title evidence.

          If Lender invokes the STATUTORY POWER OF SALE, Lender
   shall mail a copy of a notice of sale to Borrower as provided in Section
   15. Lender shall publish the notice of sale, and the Property shall be
   sold in the manner prescribed by Applicable Law. Lender or its
   designee may purchase the Property at any sale. The proceeds of the
   sale shall be applied in the following order: (a) to all expenses of the
   sale, including, but not limited to, reasonable attorneys’ fees; (b) to all
   sums secured by this Security Instrument; and (c) any excess to the
   person or persons legally entitled to it.

   12. The provisions in paragraph 22 of the mortgage were a condition
   precedent to the exercise of the power of sale of the mortgage.

   13. There was no compliance with the terms of the mortgage to exercise
   the statutory power of sale as indicated above.

   14. Any alleged exercise of the statutory power of sale to Plaintiff was
   defective because a default notice and the note was never accelerated as
   required by paragraph 22 of the mortgage.

   15.   Fay mailed Plaintiff a letter dated December 12, 2017, which it
   claimed to be a default notice. A copy is attached as Exhibit C.

   16. This letter did not strictly comply with Paragraph 22 of the mortgage
   as indicated in this complaint.

   17. Paragraph 22 (c) of the mortgage required a default notice which
   specified:
                                        3
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 4 of 52 PageID #: 4




        (c) a date, not less than 30 days from the date the notice is given to
   Borrower, by which the default must be cured

   18.    However this letter did not specify a particular date for the cure date.
   Instead it stated:

          To cure the default, you must pay the full amount of the default on
   this loan by 01/19/2018(or if said date falls on a Saturday, Sunday or legal
   holiday, then on the first business day thereafter.

   19. The letter did not specify a particular date, but left it to the Plaintiff to
   determine the date to cure the loan.

   20. Plaintiff was not provided a specific and unequivocal date to cure the
   loan.

   21. The mortgage required that Plaintiff be provided the following
   information:

         that failure to cure the default on or before the date specified in
   the notice may result in acceleration of the sums secured by this
   Security Instrument and sale of the Property.

   22.   This letter instead stated:

         Failure to cure the default on or before this date may result in
   acceleration of the sums secured by the Security Instrument, foreclosure by
   judicial proceeding where applicable, and sale of the property. (emphasis
   added)

   23. The reference to foreclosure by judicial procedure indicates that Fay
   would commence a legal action against Plaintiff as provided by Rhode
   Island General Laws §34-27-1.

   24. Later in the letter, Fay again indicated that the purpose of the letter
   was to eventually commence a foreclosure proceeding:

          If foreclosure proceedings are undertaken, we may pursue a
   deficiency judgment
                                           4
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 5 of 52 PageID #: 5




   25. Neither Fay nor Wilmington Trust ever initiated a foreclosure
   proceeding in any Court.

   26. No earlier than September 27, 2018, a purported Notice of
   Foreclosure Counseling was mailed to Plaintiff pursuant to R.I.G.L. § 34-27-
   3.1.

   27. Plaintiff has not been provided a Notice of Foreclosure Counseling
   pursuant to the provisions of R.I.G.L § 34-27-3.1, which states:

                § 34-27-3.1. Foreclosure counseling.

   (a) No less than forty-five (45) days prior to initiating any foreclosure of real
   estate pursuant to subsection 34-27-4(b), the mortgagee shall provide to an
   individual consumer mortgagor written notice of default and the mortgagee's
   right to foreclose by first class mail at the address of the real estate and, if
   different, at the address designated by the mortgagor by written notice to the
   mortgagee as the mortgagor's address for receipt of notices.

   (b) The written notice required by this section shall be in English and Spanish
   and, provided the same is then available, shall advise the mortgagor of the
   availability of counseling through HUD-approved mortgage counseling
   agencies and, the toll-free telephone number and website address maintained to
   provide information regarding no-cost HUD-approved mortgage counseling
   agencies in Rhode Island. The written notice may also contain any other
   information required under federal law. A form of written notice meeting the
   requirements of this section shall be promulgated by the department of business
   regulation for use by mortgagees at least thirty (30) days prior to the effective
   date of this section. Counseling shall be provided at no cost to the mortgagee.

   (c) Failure of the mortgagee to provide notice to the mortgagor as provided
   herein shall render the foreclosure void, without limitation of the right of the
   mortgagee thereafter to reexercise its power of sale or other means of
   foreclosure upon compliance with this section. The mortgagee shall include in
   the foreclosure deed an affidavit of compliance with this section.

   (d) As used herein and in this chapter, the term "HUD" means the United States
   Department of Housing and Urban Development and any successor to such
   department.


                                           5
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 6 of 52 PageID #: 6




   28. Exhibit D is a letter mailed to Plaintiff from Orlans, P.C. located in
   Troy Michigan, which was provided to her after October 1, 2018 by regular
   mail.

   29. Plaintiff was not provided this letter at least 45 days prior to the
   purported Notice of Sale, which was dated November 15, 2018.

   30.     The statute provides that failure to provide the homeowner/Plaintiff
   with this letter at least forty five days before the Notice of Sale will render
   the sale void.

   31. Plaintiff was not mailed a Notice of Mediation from the purported
   mortgagor, Wilmington Trust pursuant to R.I.G.L. § 34-27-3.2.

   31.   R.I.G.L. § 34-27-3.2. provides:

   (d) The mortgagee shall, prior to initiation of foreclosure of real estate
   pursuant to § 34-27-4(b), provide to the mortgagor written notice at the address
   of the real estate and, if different, at the address designated by the mortgagor by
   written notice to the mortgagee as the mortgagor's address for receipt of
   notices, that the mortgagee may not foreclose on the mortgaged property
   without first participating in a mediation conference. Notice addressed and
   delivered as provided in this section shall be effective with respect to the
   mortgagor and any heir or devisee of the mortgagor.. .

          (m) No deed offered by a mortgagee as a result of a mortgage
   foreclosure action under power of sale shall be submitted to a city or town
   recorder of deeds for recording in the land evidence records of the city or town
   until and unless the requirements of this section are met. Failure of the
   mortgagee to comply with the requirements of this section shall render the
   foreclosure voidable, without limitation of the right of the mortgagee thereafter
   to re-exercise its power of sale or other means of foreclosure upon compliance
   with this section. The rights of the mortgagor to any redress afforded under the
   law are not abridged by this section.

   32. Wilmington Trust did not mail or send Plaintiff a Notice of Mediation
   as required by R.I.G.L. § 34-27-3.2.

   33. Wilmington Trust claimed to be the mortgagee, which sought to mail
   the Plaintiff a Notice of Sale pursuant to R.I.G.L. § 34-27-3.2.

                                            6
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 7 of 52 PageID #: 7




   34. Such notice of mediation was a precondition to exercising the
   statutory power of sale.

   35. Pursuant to R.I.G.L. § 34-27-3.2. Plaintiff can file an action in the
   Providence Superior Court to set aside any purported foreclosure sale.

   36. Wilmington Trust made no effort to comply with the provisions of
   R.I.G.L § 34-27-3.2 prior to mailing the Notice of Sale dated November 15,
   2018.

   37. Previously by a letter dated July 23, 2018, Defendants, through their
   attorney, Orlans, P.C. mailed a purported Notice of Sale pursuant to R.I.G.L.
   § 34-27-4 advertising a sale for September 23, 2018.

   38.   A copy of this Notice of Sale is attached as Exhibit E.

   39. Prior to mailing this purported Notice of Sale letter, neither Fay,
   Wilmington Trust, nor any person or entity acting on their behalf mailed the
   Plaintiff a Notice of Foreclosure Counseling pursuant to R.I.G.L. § 34-27-
   3.1.

   40. Prior to mailing this purported Notice of Sale letter, neither Fay,
   Wilmington Trust, nor any person or entity acting on their behalf mailed the
   Plaintiff a Notice of Mediation pursuant to R.I.G.L. § 34-27-3.2.

   41.   This Notice of Sale was also mailed to the Plaintiff’s tenants.

   42. This Notice of Sale was not preceded by a default notice pursuant to
   the terms of the mortgage as previously alleged in this complaint.

   43. Plaintiff from January 1, 2018 through November, 2018 mailed elven
   mortgage payments to Fay.

   44. All payments since March 2018 have been returned to the Plaintiff by
   Fay.

   45. Prior to Fay commencing servicing of the mortgage loan, Bank of
   America was the loan servicer.



                                         7
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 8 of 52 PageID #: 8




   46. Bank of America never declared the loan to be in default pursuant to
   the terms of paragraph 22 of the mortgage.

   47. Bank of America never mailed the Plaintiff a default notice as
   required by the terms of the mortgage.

   48. Fay, through its attorney Orlans PC was notified of the defective
   nature of the foreclosure proceedings for failure to comply with the
   provisions of R.I.G.L 34-27-3.1 and R.I.G.L 34-27-3.2 but has refused to
   cancel this sale.


                            COUNT I

   VIOLATION OF RHODE ISLAND GENERAL LAWS § 34-27-3.1


   49.   Paragraphs 1-48 are incorporated by reference.

   50. Rhode Island General Laws § 34-27-3.1 requires a mortgagee, to
   mail a mortgagor a Notice of Foreclosure counseling at least 45 days prior to
   the mailing of a Notice of Sale.

   51.    As alleged above Plaintiff was not provided a Notice of Foreclosure
   Counseling until after October 1. This document was provided to her less
   than 45 days before the November 15, 2018 Notice of Sale.

   52.   Pursuant to R.I.G.L. 35-27-3.1, any foreclosure sale which does not
   comply with the provisions of the statute will be void and any actions of the
   Defendants regarding this foreclosure attempt will be void pursuant to
   Rhode Island law.

   53.   Plaintiff has incurred damages as a result of the actions of Fay and
   Wilmington Trust as alleged in this complaint.

   54.    Her mortgage loan account has been charged improper fees and
   charges.

   55.    Her tenant was notified of this improper foreclosure activity on two
   occasions, causing the tenant to fail to pay rent for two months.
                                         8
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 9 of 52 PageID #: 9




   56.     She has incurred emotional distress arising from the advertising of
   the foreclosure sale due to the fear that she will be removed from her home.

   57.       Plaintiff has incurred legal fees for the prosecution of this action.

   Wherefore Plaintiff demands the following relief:

         A. A declaration that the any charges arising from the November 15,
            2018 Notice of Sale and subsequent advertising are invalid and void;

         B. A declaration that the Defendants did not comply with the provisions
            of R.I.G.L 34-27-3.1.

         C. Damages arising from this action of the Defendants

         D. Grant all other just and proper relief, including actual damages and
            costs and attorney fees.

                                             DOLORES CEPEDA
                                             By her Attorney


   January 3, 2019                           /s/ John B. Ennis
                                             JOHN B. ENNIS, ESQ. #2135
                                             1200 Reservoir Avenue
                                             Cranston, Rhode Island 02920
                                             (401) 943-9230
                                             Jbelaw75@gmail.com

   VIOLATION OF RHODE ISLAND GENERAL LAWS § 34-27-3.1


   58.      Paragraphs 1-57 are incorporated by reference.

   59. Rhode Island General Laws § 34-27-3.2 requires a mortgagee, which
   seeks to exercise the statutory power of sale, to mail a mortgagor a Notice
   of Mediation prior to the mailing of a Notice of Sale.

   60.    As alleged above Plaintiff was not provided a Notice of Mediation by
   Fay or Wilmington Trust.
                                             9
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 10 of 52 PageID #: 10




     61.     Pursuant to R.I.G.L. 35-27-3.2, any failure to provide mediation to
    the homeowner by the mortgagee seeking to exercise the statutory power of
    sale will be voidable upon the Plaintiff filing a complaint in the Providence
    Superior Court, which will rescind this foreclosure attempt,

    62.   Plaintiff has incurred damages as a result of the actions of Fay and
    Wilmington Trust as alleged in this complaint.

    63.    Her mortgage loan account has been charged improper fees and
    charges.

    64.    Her tenant was notified of this improper foreclosure activity on two
    occasions, causing the tenant to fail to pay rent for two months.

    65.     She has incurred emotional distress arising from the advertising of
    the foreclosure sale due to the fear that she will be removed from her home.

    66.       Plaintiff has incurred legal fees for the prosecution of this action.

    Wherefore Plaintiff demands the following relief:

          A. A declaration that the any charges arising from the November 15,
             2018 Notice of Sale and subsequent advertising are invalid and void;

          B. A declaration that the Defendants did not comply with the provisions
             of R.I.G.L 34-27-3.2.

          C. Judgment for damages arising from this action of the Defendants

          D. Grant all other just and proper relief, including actual damages and
             costs and attorney fees.




                                             10
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 11 of 52 PageID #: 11




                                           DOLORES CEPEDA
                                           By her Attorney


    January 3, 2019                        /s/ John B. Ennis
                                           JOHN B. ENNIS, ESQ. #2135
                                           1200 Reservoir Avenue
                                           Cranston, Rhode Island 02920
                                           (401) 943-9230
                                           Jbelaw75@gmail.com


                              COUNT III


    BREACH OF CONTRACT AND OF THE COVENANT OF GOOD
    FAITH AND DEALING

    66.   Paragraphs 1- 65 are incorporated by reference.

    67. Paragraph 22 of the mortgage provides that the Lender must send a
    notice of default which contains specific language as a condition precedent
    to acceleration and sale.

    68.     As alleged in this complaint, Plaintiff never received any default
    letter, which included language required by the terms of the mortgage from
    the lender or owner of the note or the mortgage or an agent indicating that it
    was acting on behalf of the lender or owner of the note and the mortgage.

    69.    Another precondition to exercise the statutory power of sale in the
    mortgage contract was compliance with the Rhode Island Mediation Statute,
    R.I.G.L 34-27-3.2.

    70.   As alleged in this complaint, neither Wilmington Trust nor Fay nor
    any entity acting on its behalf mailed the Plaintiff a Notice of Mediation.

    71.     As a result Wilmington Trust was not authorized to exercise the
    statutory power of sale.

    72.    Another precondition to exercise the statutory power of sale in the

                                          11
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 12 of 52 PageID #: 12




    mortgage contract was compliance with the Notice of Foreclosure
    Counseling Statute, R.I.G.L 34-27-3.1.

    73.     As alleged in this complaint, neither Wilmington Trust nor Fay nor
    any entity acting on its behalf provided the Plaintiff a Notice of Foreclosure
    Counseling pursuant to the statute at least forty five days prior to mailing the
    Plaintiff a purported Notice of Sale dated November 15, 2018.

    74.    As alleged in this complaint, neither Wilmington Trust nor Fay nor
    any entity acting on its behalf provided the Plaintiff any Notice of
    Foreclosure Counseling prior to mailing the Plaintiff a purported Notice of
    Sale dated July 23, 2018.

    75.    As a result Wilmington Trust was not contractually or sstatutorily
    authorized to exercise the statutory power of sale on either September 23,
    2018 or January 7, 2019.

     76. The actions of Wilmington Trust constituted a breach of contract,
    resulting in damages to the Plaintiff, who hired an attorney to commence this
    case.

    77. The mortgage contract between Plaintiff and the mortgagee and its
    successor or assignee contained an implied covenant of good faith and
    dealing between the parties so that the contractual obligation of the contract
    might be achieved.

    78. Wilmington Trust violated the covenant of good faith and dealing by
    scheduling tow foreclosure sale in violation of the terms of the mortgage by
    seeking to exercise the statutory power of sale without having mailed a
    Notice of Mediation or provided a Notice of Foreclosure Counseling as
    required by law.

    79.    Wilmington Trust also violated the covenant of good faith and
    dealing by scheduling a foreclosure sale in violation of the terms of the
    mortgage by seeking to exercise the statutory power of sale without the
    lender having first sent a default notice to the Plaintiff, which contained
    language required by the terms of the mortgage.




                                           12
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 13 of 52 PageID #: 13




    80. Wilmington Trust also failed to accept Plaintiff’s payments pursuant
    to the mortgage contract despite the fact that the mortgage loan was never
    accelerated.

    81. The failure to send an accurate default letter pursuant to the terms of
    the mortgage and then mailing a Notice of Sale without a Notice of
    Mediation or providing a Notice of Foreclosure Counseling and failure to
    accept payments from the Plaintiff were actions taken contrary to the
    contractual and statutory obligations of the parties.

    82.   As a result, Plaintiff have incurred the following damages:

                a.     Plaintiff has incurred the cost of filing this action in the
                       form of filing fees and service fees, incurred in order to
                       stop the nonjudicial foreclosure, which was in violation
                       of the terms of the mortgage.

                b.     Plaintiff’s mortgage loan account has been charged fees
                       and costs which were not permitted without a valid
                       default letter having being sent to them and despite the
                       fact that the mortgagee did not provide Mediation or a
                       Notice of Foreclosure Counseling.

                c.     Plaintiff has incurred damages for Plaintiff’s aggravation,
                       humiliation, embarrassment, loss of privacy, strain on
                       personal relationships, loss of enjoyment of life, sleepless
                       nights, worry and anxiety. She has incurred stress after
                       twice having been notified that her home will be sold at a
                       public auction.

                d.     Plaintiff’s tenants have failed to pay rent for two months
                       due to the improper Notices of Sale mailed to them.

                e.     Plaintiff has incurred attorney fees and costs to obtain an
                       injunction to stop the illegal foreclosure.

                e.     Plaintiff has incurred attorney fees and costs for the
                       prosecution of this action.



                                          13
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 14 of 52 PageID #: 14




    83. The conduct of Wilmington Trust has been willful, wanton and
    reckless, warranting the imposition of punitive damages.

    84. Wilmington Trust ignored the clearly stated terms of the mortgage and
    case law in this Court holding that a mortgage contract involves strict
    compliance in order to exercise the statutory power of sale.

    85. Instead Wilmington Trust has gone forward and have sought to
    exercise the statutory power of sale without a valid default notice and
    without having sent the Plaintiff a Notice of Mediation and has also failed
    to provide the Plaintiff a Notice of Foreclosure Counseling at least forty five
    days before mailing a Notice of Sale.

    86. Wilmington Trust has breached the mortgage contract by charging the
    Plaintiff excessive and unreasonable and unnecessary expenses for two
    improper foreclosure sales.


       WHEREFORE, Plaintiff demands the following relief:

                 a.    Damages against Wilmington Trust for failure to comply
                       with the terms of the mortgage.

                 b.    Damages against Wilmington Trust for charging the
                       Plaintiff unreasonable and unnecessary foreclosure fees
                       and other improper and unreasonable and unnecessary
                       costs charged to the mortgage loan account.

                 c.    Actual damages attributable to the aggravation,
                       humiliation, embarrassment, loss of privacy, strain on
                       personal relationships, loss of enjoyment of life, sleepless
                       nights, worry and anxiety and stress suffered by the
                       Plaintiff.

                 d.    Actual damages for loss of rental income by the Plaintiff.

                 e.    Damages for punitive damages

                 f.    Legal fees from Wilmington Trust pursuant to the
                       provisions of R.I.G.L § 9-1-45.
                                          14
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 15 of 52 PageID #: 15




                g.     All other just and proper relief.



                                                  DOLORES CEPEDA
                                                  By her Attorney


    January 3, 2019                               /s/ John B. Ennis
                                                  JOHN B. ENNIS, ESQ. #2135
                                                  1200 Reservoir Avenue
                                                  Cranston, Rhode Island 02920
                                                  (401) 943-9230
                                                  Jbelaw75@gmail.com


                           COUNT IV
                       INJUNCTIVE RELIEF

    87.   Paragraphs 1-86 are incorporated by reference.

    88. Plaintiff will be irreparably harmed if the foreclosure sale on January
    7, 2019 occurs and her home is sold.

    89. Plaintiff has a substantial likelihood of success in the pending action,
    would otherwise suffer irreparable harm and can claim the greater hardship
    in the absence of an order, which will not disserve the public interest if
    imposed.

    90. The failure of the Defendant to comply with paragraph 22 of the
    mortgage renders void any attempt to commence the alleged foreclosure by
    Statutory Power of Sale, without having the contractual or statutory ability
    to exercise the statutory power of sale.

    91. The failure of the Defendant to provide the Plaintiff a Notice of
    Foreclosure Counseling pursuant to R.I.G.L 34-27-3.1. renders any
    purported foreclosure sale void. This demonstrates that Plaintiff has a
    substantial likelihood of success.


                                          15
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 16 of 52 PageID #: 16




    92. The failure of the Defendant to mail the Plaintiff a Notice of
    Mediation pursuant to R.I.G.L 34-27-3.2. renders any purported foreclosure
    sale voidable and prohibits the Defendant from exercising the statutory
    power of sale. This demonstrates that Plaintiff has a substantial likelihood
    of success.

    93.     Likewise a foreclosure sale of Plaintiff’s property by a party not
    entitled to foreclose on the property will cause Plaintiff irreparable harm,
    which hardship is greater than any hardship, which may be claimed by
    Defendant.

    94. Such relief sought by Plaintiff will not disserve the public interest if
    imposed.

    95. The failure of the Defendant to comply with paragraph 22 of the
    mortgage and failure to mail a Notice of Mediation or to provide a Notice of
    Foreclosure Counseling at least forty five days prior to the mailing of the
    Notice of Sale renders void any attempt to commence the alleged foreclosure
    by Statutory Power of Sale, without having the contractual or statutory
    ability due to the terms of the mortgage .

          WHEREFORE, Plaintiffs demand that this Court:

          a.     Grant a Temporary Restraining Order and Preliminary

    Injunction Restraining and Enjoining Wilmington Trust, Fay or any other

    entity acting on their behalf from conducting, advertising or continuing a

    foreclosure sale at 177 Dexter Street, Providence, Rhode Island on January

    7, 2019 or at any other time until there has been compliance the terms of the

    mortgage, R.I.G.L 34-27-3.2 and R.I.G.L 34-27-3.1, pending a hearing on a

    Permanent Injunction




                                           16
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 17 of 52 PageID #: 17




    b.    Grant a Permanent Injunction Restraining and Enjoining Wilmington

    Trust, Fay or any other entity acting on their behalf from conducting,

    advertising or continuing a foreclosure sale at 177 Dexter Street,

    Providence, Rhode Island on January 7, 2019 or at any other time until there

    has been compliance the terms of the mortgage, R.I.G.L 34-27-3.2 and

    R.I.G.L 34-27-3.1 until further Order of this Court.


    c.    Award the Plaintiff actual damages and compensatory damages and

    legal fees and costs against the Defendants for scheduling a foreclosure

    without complying the terms of the mortgage and the provisions of Rhode

    Island law.

    d.    Grant all other just and proper relief.
          By their Attorney


                                                    DOLORES CEPEDA
                                                    By her attorney,


    January 3, 2019                                 /s/ John B. Ennis
                                                    JOHN B. ENNIS, ESQ. #2135
                                                    1200 Reservoir Avenue
                                                    Cranston, Rhode Island 02920
                                                    (401) 943-9230
                                                    Jbelaw75@gmail.com




                                           17
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 18 of 52 PageID #: 18




                              COUNT IV

    COMPLAINT FOR DAMAGES FOR VIOLATIONS OF THE TRUTH
    IN LENDING ACT BY WILMINGTON TRUST’S FAILURE TO
    SEND THE PLAINTIFF A MONTHLY MORTGAGE STATEMENT
    EACH MONTH PURSUANT TO THE PROVISIONS OF 12 C.F.R.
    1026.41 AND 15 U.S.C. 1638 SINCE JANUARY 5, 2018.

    96.   Paragraphs 1-95 are incorporated by reference.

    97. This is an action for damages brought by the Plaintiff, who is a
    consumer, for Wilmington Trust’s violations of the Truth in Lending Act,
    15 U.S.C. §1601 et seq. (“TILA”).

    98. Specifically, Plaintiff seeks the remedies provided in TILA for
    Defendant’s failure to send the Plaintiff monthly mortgage statements as
    required by 15 U.S.C. §§ 1638 and 12 C.F.R. 1026.41 respectively.

    99. This Court has jurisdiction pursuant to 15 U.S.C. §1640 to provide
    private remedies for failure to respond to provide a borrower monthly
    statements. 15 U.S.C. § 1640 provides for statutory damages of the type
    alleged in this Complaint to a range of not less than $400.00 nor greater than
    $4,000.00. Jurisdiction is further conferred on this Court by 15 U.S.C.
    §1640(e).

    100. The Defendant, Wilmington Trust is a National Bank that is the
    trustee of the securitized trust that claims to own the Plaintiff’s mortgage
    loan.

    101. Fay services residential mortgage loans and claims to be the servicer
    of the mortgage loan, which is the subject of this complaint

    102 The mortgage loan is a “federally related mortgage loan” as defined
    in 12 U.S.C. § 2602(1).

    102 Plaintiff has not been sent a monthly statement in compliance with 12
    C.F.R. 1026.41 January 5, 2018.




                                           18
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 19 of 52 PageID #: 19



    103 Pursuant to 12 C.F.R. 1026.41, the loan servicer on behalf of the
    creditor, Wilmington Trust was required to send the Plaintiff a monthly
    mortgage statement that provides the following information:

    (d) Content and layout of the periodic statement. The periodic statement
    required by this section shall include:
    (1) Amount due. Grouped together in close proximity to each other and
    located at the top of the first page of the statement:
    (i) The payment due date;
    (ii) The amount of any late payment fee, and the date on which that fee will
    be imposed if payment has not been received; and
    (iii) The amount due, shown more prominently than other disclosures on the
    page and, if the transaction has multiple payment options, the amount due
    under each of the payment options.
    (2) Explanation of amount due. The following items, grouped together in
    close proximity to each other and located on the first page of the statement:
    (i) The monthly payment amount, including a breakdown showing how
    much, if any, will be applied to principal, interest, and escrow and, if a
    mortgage loan has multiple payment options, a breakdown of each of the
    payment options along with information on whether the principal balance
    will increase, decrease, or stay the same for each option listed;
    (ii) The total sum of any fees or charges imposed since the last statement;
    and
    (iii) Any payment amount past due.
    (3) Past Payment Breakdown. The following items, grouped together in
    close proximity to each other and located on the first page of the statement:
    (i) The total of all payments received since the last statement, including a
    breakdown showing the amount, if any, that was applied to principal,
    interest, escrow, fees and charges, and the amount, if any, sent to any
    suspense or unapplied funds account; and
    (ii) The total of all payments received since the beginning of the current
    calendar year, including a breakdown of that total showing the amount, if
    any, that was applied to principal, interest, escrow, fees and charges, and the
    amount, if any, currently held in any suspense or unapplied funds account.
    (4) Transaction activity. A list of all the transaction activity that occurred
    since the last statement. For purposes of this paragraph (d)(4), transaction
    activity means any activity that causes a credit or debit to the amount
    currently due. This list must include the date of the transaction, a brief
    description of the transaction, and the amount of the transaction for each
    activity on the list.
                                          19
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 20 of 52 PageID #: 20




    (5) Partial payment information. If a statement reflects a partial payment
    that was placed in a suspense or unapplied funds account, information
    explaining what must be done for the funds to be applied. The information
    must be on the front page of the statement or, alternatively, may be included
    on a separate page enclosed with the periodic statement or in a separate
    letter.
    (6) Contact information. A toll-free telephone number and, if applicable,
    an electronic mailing address that may be used by the consumer to obtain
    information about the consumer's account, located on the front page of the
    statement.
    (7) Account information. The following information:
    (i) The amount of the outstanding principal balance;
    (ii) The current interest rate in effect for the mortgage loan;
    (iii) The date after which the interest rate may next change;
    (iv) The existence of any prepayment penalty, as defined
    in§ 1026.32(b)(6)(i), that may be charged;
    (v) The Web site to access either the Bureau list or the HUD list of
    homeownership counselors and counseling organizations and the HUD toll-
    free telephone number to access contact information for homeownership
    counselors or counseling organizations; and
    (8) Delinquency information. If the consumer is more than 45 days
    delinquent, the following items, grouped together in close proximity to each
    other and located on the first page of the statement or, alternatively, on a
    separate page enclosed with the periodic statement or in a separate letter:
    (i) The date on which the consumer became delinquent;
    (ii) A notification of possible risks, such as foreclosure, and expenses, that
    may be incurred if the delinquency is not cured;
    (iii) An account history showing, for the previous six months or the period
    since the last time the account was current, whichever is shorter, the amount
    remaining past due from each billing cycle or, if any such payment was fully
    paid, the date on which it was credited as fully paid;
    (iv) A notice indicating any loss mitigation program to which the consumer
    has agreed, if applicable;
    (v) A notice of whether the servicer has made the first notice or filing
    required by applicable law for any judicial or non-judicial foreclosure
    process, if applicable;
    (vi) The total payment amount needed to bring the account current; and
    (vii) A reference to the homeownership counselor information disclosed
    pursuant to paragraph (d)(7)(v) of this section.


                                          20
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 21 of 52 PageID #: 21




    104. None of these statements have been sent to the Plaintiff, inconformity
    with Regulation Z since January 5, 2018.

    105. The Plaintiff has have been charged regular fees for Property
    Inspection in a monthly charge of $12.50 on the statements. These fees
    were neither reasonable nor necessary and were not actually paid to the
    vendor which purportedly billed the loan servicer.

    106. Property inspection fees, advertising costs and foreclosure fees have
    been charged to the mortgage loan account and reflected in each of the
    periodic monthly statements despite the fact that neither lender, the assignee
    or the servicer of the alleged owner of the mortgage loan were not
    authorized to exercise the statutory power of sale.

    107. These fees were not accurate because they included fees for
    foreclosure and related expenses despite the fact that the Plaintiff was not
    provided a Notice of Foreclosure Counseling and was never mailed a Notice
    of Medation and no default letter pursuant to the terms of the mortgage was
    ever sent to the Plaintiff.

    108. These charges have resulted in an incorrect calculation of principal
    and interest in all statements sent to the consumer by Fay on behalf of
    Wilmington Trust.

    109. As a result of this failure to comply with 12 C.F.R. 1026.41 and
    TILA, Defendant, Deutsche Bank is liable for actual damages and statutory
    damages of up to $4,000.00 to the Plaintiff for each of the inaccurate
    statements, which were either not sent to the Plaintiff since January 5, 2018
    or were not accurate and not in conformity with 12 C.F.R. 1026.41 and
    TILA.

    110. She has incurred actual damages, costs and legal fees in regard to this
    action:

          a.     Her mortgage loan account has been charged unreasonable
                 charges on the statements.

          b.     She has incurred the time and expense away from her usual
                 activities to visit her attorney on at least ten occasions to
                 discuss the inaccurate statements.
                                          21
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 22 of 52 PageID #: 22




          c.     She has incurred postage costs, copying costs and
                 stationary and envelope costs for transmission to the
                 Defendant’s loan servicer disputing the inaccurate statements.

          d.     She has incurred attorney fees and costs for the prosecution of
                 this action. Her fee agreement with her attorney provides that
                 she will be responsible for legal fees expenses incurred in
                 regard to this action.

          WHERFORE, Plaintiff demands Judgment against Wilmington Trust

    for statutory damages of at least $4,000.00, for each failure to send a

    monthly mortgage statement in conformity with TILA since January 5, 2018

    plus actual damages, plus attorney fees and costs and all other just and

    proper relief.

                                                 DOLORES CEPEDA
                                                 By her attorney,


    January 3, 2019                              /s/ John B. Ennis
                                                 JOHN B. ENNIS, ESQ. #2135
                                                 1200 Reservoir Avenue
                                                 Cranston, Rhode Island 02920
                                                 (401) 943-9230
                                                 Jbelaw75@gmail.com

                              COUNT V
               VIOLATION OF THE FAIR DEBT COLLECTION
                PRACTICES ACT, 15 USC 1692 AGAINST FAY

    111. Paragraphs 1-110 are incorporated by reference.

    112. Fay is a debt collector as defined by 15 USC 1692 et seq. since
    January 5, 2018 has committed several violations of the Fair Debt
    Collection Practices Act (“FDCPA”) and is liable to the Plaintiffs for
                                          22
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 23 of 52 PageID #: 23




    compensatory damages, statutory damages, and attorney fees and costs for
    violations.

    113. The primary business of Fay is the collection of debts.

    114 At the time Fay commenced servicing Plaintiff’s mortgage loan
    account, Plaintiff was delinquent on her mortgage.

    115 Fay has used unfair and unconscionable means to collect or attempt
    to collect a debt against the Plaintiff.

    116. Fay, through its attorney, has threatened to commence and has
    claimed to have commenced a non-judicial foreclosure to effect
    dispossession of the Plaintiff of her property even though Deutsche Bank
    had no present right to possession of the property claimed as collateral
    through an enforceable security interest.

    117. It also made a threat to take legal action which could not legally be
    taken. Specifically it stated, through its attorney, by the letter dated
    November 15, 2018 that a Mortgage Foreclosure sale of the Plaintiff’s
    property by statutory power of sale would occur on January 7, 2019.

    118. It also made a threat to take legal action which could not legally be
    taken. Specifically it stated, through its attorney, by the letter dated July 23,
    2018 that a Mortgage Foreclosure sale of the Plaintiff’s property by
    statutory power of sale would occur on September 23, 2018.

    119. The November 15, 2018 threat to conduct a Mortgage Foreclosure
    Sale on January 7, 2018 was a deceptive action on the part of Fay due to the
    failure to provide an accurate default notice and due to the fact the Plaintiff
    was not mailed a Notice of Mediation nor was provided a Notice of
    Foreclosure Counseling at least 45 days prior to the date the purported
    Notice of Sale dated November 15, 2018 was mailed to the Plaintiff.

    120. The July 23, 2018 threat to conduct a Mortgage Foreclosure Sale on
    September 23, 2018 was a deceptive action on the part of Fay due to the
    failure to provide an accurate default notice and due to the fact the Plaintiff
    was not mailed a Notice of Mediation nor was provided a Notice of
    Foreclosure Counseling at any time prior to the date the purported Notice of
    Sale dated July 23, 2018 was mailed to the Plaintiff.
                                           23
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 24 of 52 PageID #: 24




    121. Each of these actions of Fay was a violation of 15 U.S.C. 1692e(5).

    122. The facts alleged in this complaint establish that Wilmington Trust
    did not have the present right to possession of the property claimed as
    collateral through an enforceable security interest.

    123. As alleged above, Fay violated 15 U.S.C 1692e(5) by threatening to
    take legal action which it could not take.

    124. Fay also violated section 1692e of the FDCPA by using false
    deceptive and misleading representations or means in connection with the
    collection of this alleged debt. Fay made false representations regarding the
    character and legal status of the debt, namely that the loan had been
    accelerated and that Wilmington could exercise the statutory power of sale.

    125. All the actions of Fay, alleged in this complaint, were designed to
    compel the Plaintiff to pay monies to Fay on behalf of Wilmington Trust,
    individually and through its attorney, on behalf of the alleged owner of the
    note and mortgage under the false threat of foreclosure of their home unless
    they made such a payment to Fay, through its attorney on behalf of the
    entity, which claimed to own the note.

    126. 15 U.S.C. § 1692(f) provides that a debt collector may not use unfair
    or unconscionable means to collect or attempt to collect any debt.

    127. 15 U.S.C. § 1692(d) provides that a debt collector may not engage in
    any conduct the natural consequence of which is to harass, oppress, or abuse
    any person in connection with the collection of a debt.

    128 Fay violated 15 U.S.C. § 1692(f) because its conduct as outlined
    herein constitutes an unconscionable means to collect or to attempt to collect
    a debt.

    129. Fay violated 15 U.S.C. § 1692(d) by employing an unfair and
    unconscionable means to collect the subject debt.

    130. Fay conduct has caused Plaintiff to suffer great emotional distress
    driven by the fear that she might lose hereir home which has resulted in loss
    of sleep, anxiety, depression, and embarrassment.
                                          24
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 25 of 52 PageID #: 25




    131. Fay’s conduct was outrageous, willful, and wanton, and it showed a
    reckless disregard for Plaintiff’s rights.

    132. The Plaintiff has incurred actual damages as a result of the violations
    of the FDCPA:

                 a.     She has incurred costs of mailing and postage and
                 attorney fees and costs to respond to these false
                 communications.

                 b.    Her mortgage loan account has been charged
                 unreasonable fees and expenses

                 c.    She has suffered emotional damages for embarrassment
                 and humiliation by two advertisings of a foreclosure of her
                 home.

                 d.     She has incurred legal fees to communicate with Fay’s
                 attorney to cancel both improper attempted sales.

                 e.    Her mortgage loan account has been charged
                 unreasonable fees and costs for uncorroborated and
                 unreasonable and unnecessary property inspections and
                 improper legal fees and costs. Such costs have rendered a
                 modification of the mortgage loan or reinstatement of the
                 mortgage loan more expensive to the Plaintiff, who submitted a
                 loan modification application to Fay.


    133 As a result of the above described acts of Fay it is liable to the
    Plaintiff for actual damages, statutory damages, attorney’s fees and costs.

    134. Plaintiff has incurred legal fees in this action.

          WHEREFORE, Plaintiff demands that Judgment be entered against

    Fay for the following relief:

          A.     Judgment against Fay for actual damages, and statutory
                 damages of $1,000.00 for each violation of the FDCPA.
                                           25
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 26 of 52 PageID #: 26




          B.     Legal fees for the prosecution of this action.

          C.     All other just and proper relief.

                                                     DOLORES CEPEDA
                                                     By her Attorney


    January 3, 2019                                  /s/ John B. Ennis
                                                     JOHN B. ENNIS, ESQ. #2135
                                                     1200 Reservoir Avenue
                                                     Cranston, Rhode Island 02920
                                                     (401) 943-9230
                                                     Jbelaw75@gmail.com

                              COUNT VI

    VIOLATIONS OF REGULATION X AND REGULATION Z
    AGAINST BANK OF AMERICA

    135. Paragraphs 1-134 are incorporated by reference.

    136. This is an action for actual and statutory damages filed by the Plaintiff
    for violations of the Dodd-Frank Wall Street Reform and Consumer
    Protection Act (DFA) and specifically of the Regulations enacted pursuant
    thereto by the Consumer Financial Protection Bureau (CFPB). This is also
    an action for actual and statutory damages filed by the Plaintiff for violations
    of the Real Estate Settlement Procedures Act, (“RESPA”) and the Truth in
    Lending Act, 15 U.S.C. § 1601 et. seq. (“TILA”).

    137. This action is specifically filed to enforce the Regulations that became
    effective on January 10, 2014, specifically 12 CFR § 1024.36(c) and 12 CFR
    §1024.36(d)(2)(i)(A) of Regulation X.

    138. Bank of America, N.A. performs its mortgage loan servicing business
    under the name of Bank of America, Home Loans. It was the former servicer
    of a Promissory Note and Deed of Trust on the Plaintiff’s residential real
    estate.


                                           26
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 27 of 52 PageID #: 27




    139. In January 2013, the Consumer Financial Protection Bureau issued a
    number of final rules concerning mortgage markets in the United States,
    pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
    Act (DFA), Public Law No. 111-203, 124 Stat. 1376 (2010).

    140. Specifically, on January 17, 2013, the CFPB issued the Real Estate
    Settlement Procedures Act (Regulation X) and the Truth in Lending Act
    (Regulation Z) Mortgage Servicing Final Rules, 78 FR §10901 (Regulation
    Z) (February 14, 2013) and 78 FR §10695 (Regulation X)(February 14,
    2013). These Regulations became effective on January 10, 2014.

    141. The residential mortgage loan in this case is a "federally related
    mortgage loan" as that term is defined by Regulation 1024.2 (b) of the said
    Regulations.

    142. The Defendant in this case is subject to the said Regulations and does
    not qualify for any of the exceptions noted in the said Regulations for "small
    servicers." Neither is Defendant a “qualified lender,” as defined in 12 CFR
    § 617.7000.

    143. The Plaintiff is asserting a claim for relief against the Defendant for
    breach of the specific Rules under Regulation X as set forth below. The
    Plaintiff has a private right of action under the Real Estate Settlement
    Procedures Act, 12 U.S.C. § 2605(f) for these breaches and such an action
    includes actual damages, costs, statutory damages and attorney’s fees.

    144. On or about October 29, 2017, the Plaintiff sent a written notice of
    error to the Defendant that included the name of the borrower, the identity of
    the account, the property description and stated the information requested.
    This request was made pursuant to 12 CFR § 1024.36(a).

    145. The Notice of Error was mailed by certified mail, return receipt
    requested, having an article number 9470110898765020746192.

    146. The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.

    147. The Notice was received by the Defendant on October 31, 2018.


                                          27
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 28 of 52 PageID #: 28




    148. A copy of the Notice of Error is attached as Exhibit F.

    149. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had failed to provide the contractual status of the mortgage
    loan when Bank of America, California, N.A. transferred ownership of the
    mortgage loan.

    150. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
    public holidays, Saturdays and Sundays are excluded. As a result, in this
    case, the written response was due no later than December 12, 2018.

    151. Defendant did not correct the error within thirty business days. It
    responded by letter dated November 2, 2018 in which it failed to correct the
    error and refused to provide the information requested.

    152. It refused to correct the information and correct the error. It merely
    made a generic response restating its previous failure to provide the
    documents requested and incorporated the prior response that the
    documents requested did not need to be provided alleging the following:

    We determined a number of the requests for information and documentation
    relating to the loan fit within one or more exceptions under 12 C.F.R.
    1024.36.

    153. It refused to provide the documents stating alternatively without any
    supporting basis that the documents requested were either:

    Overbroad
    Sought an unreasonable volume of documents or information.
    Were irrelevant to the borrower’s loan
    Sought confidential, privileged or proprietary information
    Sought information which was not in its control or possession or that cannot
    be retrieved in the ordinary course of business through reasonable efforts

    154. A copy of its response is attached as Exhibit F-1.

    155. Bank of America made no reasonable effort to correct the error and
    merely recited the Regulation promulgated under the Dodd Frank Act.
                                          28
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 29 of 52 PageID #: 29




    156. Its response was nonresponsive to the Notice of Error.

    157. This Request for Information did not seek documents which were
    excepted from production.

    158. The information sought in this request for information did not seek
    information which was overbroad.

    159. The request was for a single request and was not overly broad.

    160. The information sought in this request for information did not seek
    information which constituted an unreasonable volume of documents or
    information.

    161. The request was for a single item and did not constitute an
    unreasonable volume of documents.

    162. The information sought in this request for information did not seek
    information which was irrelevant to the borrower’s loan.

    163. The information sought in this request for information did not seek
    information which was confidential.

    164. The information sought in this request for information did not seek
    information which was proprietary.

    165. The information sought in this request for information did not seek
    information which was not in its control or possession or that cannot be
    retrieved in the ordinary course of business through reasonable efforts

    166. The Defendant had the ability to access this information which
    remained on its electronic system of record or on its archives.

    167. The Defendant transmitted this information to the successor servicer,
    Fay and retained access to the information.

    168. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error .


                                          29
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 30 of 52 PageID #: 30




    169. Its general practice is to failure to provide any documents and to
    ignore Notices of Error by reciting generic reasons for not providing
    documents and to merely recite the regulation without responding to the
    Notice of Error.

    170. As a result of this lack of compliance by the Defendant, Bank of
    America is liable to Plaintiff for actual damages, statutory damages, costs
    and attorney’s fees for failure to correct the error.

    171. The Plaintiff has incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    a.     She has incurred postage and copying costs in transmitting this
    Notice of Error.

    b.    She incurred time from her activities to visit her attorney to discuss
    these Notices of Error and the failure to respond to them.

    c.    She has incurred attorney fees and costs for the prosecution of this
    action. Her fee agreement with her attorney provides that she will be
    responsible for legal fees expenses incurred in regard to this action.

    172. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Bank of America to ignore
    all Regulation X Notice of Error.

    173. On or about October 29, 2017, the Plaintiff sent a written notice of
    error to the Defendant that included the name of the borrower, the identity of
    the account, the property description and stated the information requested.
    This request was made pursuant to 12 CFR § 1024.36(a).

    174. The Notice of Error was mailed by certified mail, return receipt
    requested, having an article number 9470110898765020746192.

    175. The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.

    176. The Notice was received by the Defendant on October 31, 2018.


                                          30
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 31 of 52 PageID #: 31




    177   A copy of the Notice of Error is attached as Exhibit G.

    178. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had failed to provide the Plaintiff all documents transferred
    to the new loan servicer.

    179. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
    public holidays, Saturdays and Sundays are excluded. As a result, in this
    case, the written response was due no later than December 12, 2018.

    180. Defendant did not correct the error within thirty business days. It
    responded by letter dated November 2, 2018 in which it failed to correct the
    error and refused to provide the information requested.

    181. It refused to correct the information and correct the error. It merely
    made a generic response restating its previous failure to provide the
    documents requested and incorporated the prior response that the
    documents requested did not need to be provided alleging the following:

    We determined a number of the requests for information and documentation
    relating to the loan fit within one or more exceptions under 12 C.F.R.
    1024.36.

    182. It refused to provide the documents stating alternatively without any
    supporting basis that the documents requested were either:

    Overbroad
    Sought an unreasonable volume of documents or information.
    Were irrelevant to the borrower’s loan
    Sought confidential, privileged or proprietary information
    Sought information which was not in its control or possession or that cannot
    be retrieved in the ordinary course of business through reasonable efforts

    183. A copy of its response is attached as Exhibit F-1.

    184. Bank of America made no reasonable effort to correct the error and
    merely recited the Regulation promulgated under the Dodd Frank Act.


                                          31
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 32 of 52 PageID #: 32




    156. Its response was nonresponsive to the Notice of Error.
    185. This Request for Information did not seek documents which were
    excepted from production.

    186. The information sought in this request for information did not seek
    information which was overbroad.

    187. The request was for a single request and was not overly broad.

    188. The information sought in this request for information did not seek
    information which constituted an unreasonable volume of documents or
    information.

    189. The request was for the filed transferred at servicing to Fay Servicing
    and did not constitute an unreasonable volume of documents.

    190. The information sought in this request for information did not seek
    information which was irrelevant to the borrower’s loan.

    191. The information sought in this request for information did not seek
    information which was confidential.

    192. The information sought in this request for information did not seek
    information which was proprietary.

    193. The information sought in this request for information did not seek
    information which was not in its control or possession or that cannot be
    retrieved in the ordinary course of business through reasonable efforts

    194. The Defendant had the ability to access this information which
    remained on its electronic system of record or on its archives.

    195. The Defendant transmitted this information to the successor servicer,
    Fay and retained access to the information.

    196. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error.



                                          32
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 33 of 52 PageID #: 33




    197. Its general practice is to failure to provide any documents and to
    ignore Notices of Error by reciting generic reasons for not providing
    documents and to merely recite the regulation without responding to the
    Notice of Error.

    198. As a result of this lack of compliance by the Defendant, Bank of
    America is liable to Plaintiff for actual damages, statutory damages, costs
    and attorney’s fees for failure to correct the error.

    199. The Plaintiff has incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    a.     She has incurred postage and copying costs in transmitting this
    Notice of Error.

    b.    She incurred time from her activities to visit her attorney to discuss
    these Notices of Error and the failure to respond to them.

    c.    She has incurred attorney fees and costs for the prosecution of this
    action. Her fee agreement with her attorney provides that she will be
    responsible for legal fees expenses incurred in regard to this action.

    200. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Bank of America to ignore
    all Regulation X Notice of Error.

    201. On or about October 29, 2017, the Plaintiff sent a written notice of
    error to the Defendant that included the name of the borrower, the identity of
    the account, the property description and stated the information requested.
    This request was made pursuant to 12 CFR § 1024.36(a).

    202. The Notice of Error was mailed by certified mail, return receipt
    requested, having an article number 9470110898765020746192.

    203. The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.

    204. The Notice was received by the Defendant on October 31, 2018.


                                          33
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 34 of 52 PageID #: 34




    205   A copy of the Notice of Error is attached as Exhibit H.

    206. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had failed to provide the Plaintiff information relating to
    the status of the Plaintiff’s mortgage loan in regard to periodic payments of
    principal, interest and escrow when Bank of America, N.A. transferred
    ownership of the mortgage loan, including all documents on which it relied
    to provide this information.

    207. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
    public holidays, Saturdays and Sundays are excluded. As a result, in this
    case, the written response was due no later than December 12, 2018.

    208. Defendant did not correct the error within thirty business days. It
    responded by letter dated November 2, 2018 in which it failed to correct the
    error and refused to provide the information requested.

    209. It refused to correct the information and correct the error. It merely
    made a generic response restating its previous failure to provide the
    documents requested and incorporated the prior response that the
    documents requested did not need to be provided alleging the following:

    We determined a number of the requests for information and documentation
    relating to the loan fit within one or more exceptions under 12 C.F.R.
    1024.36.

    210. It refused to provide the documents stating alternatively without any
    supporting basis that the documents requested were either:

    Overbroad
    Sought an unreasonable volume of documents or information.
    Were irrelevant to the borrower’s loan
    Sought confidential, privileged or proprietary information
    Sought information which was not in its control or possession or that cannot
    be retrieved in the ordinary course of business through reasonable efforts

    211. A copy of its response is attached as Exhibit F-1.


                                          34
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 35 of 52 PageID #: 35




    212. Bank of America made no reasonable effort to correct the error and
    merely recited the Regulation promulgated under the Dodd Frank Act.
    213. Its response was nonresponsive to the Notice of Error.

    214. This Request for Information did not seek documents which were
    excepted from production.

    215. The information sought in this request for information did not seek
    information which was overbroad.

    216. The request was for a single request and was not overly broad.

    217. The information sought in this request for information did not seek
    information which constituted an unreasonable volume of documents or
    information.

    218. The request was for a single request and did not constitute an
    unreasonable volume of documents.

    219. The information sought in this request for information did not seek
    information which was irrelevant to the borrower’s loan.

    220. The information sought in this request for information did not seek
    information which was confidential.

    221. The information sought in this request for information did not seek
    information which was proprietary.

    222. The information sought in this request for information did not seek
    information which was not in its control or possession or that cannot be
    retrieved in the ordinary course of business through reasonable efforts

    223. The Defendant had the ability to access this information which
    remained on its electronic system of record or on its archives.

    224. The Defendant transmitted this information to the successor servicer,
    Fay and retained access to the information.




                                         35
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 36 of 52 PageID #: 36




    225. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error.

    226. Its general practice is to fail to provide any documents and to ignore
    Notices of Error by reciting generic reasons for not providing documents and
    to merely recite the regulation without responding to the Notice of Error.

    227. As a result of this lack of compliance by the Defendant, Bank of
    America is liable to Plaintiff for actual damages, statutory damages, costs
    and attorney’s fees for failure to correct the error.

    228. The Plaintiff has incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    a.     She has incurred postage and copying costs in transmitting this
    Notice of Error.

    b.    She incurred time from her activities to visit her attorney to discuss
    these Notices of Error and the failure to respond to them.

    c.    She has incurred attorney fees and costs for the prosecution of this
    action. Her fee agreement with her attorney provides that she will be
    responsible for legal fees expenses incurred in regard to this action.

    229. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Bank of America to ignore
    all Regulation X Notice of Error.

    230. On or about October 29, 2017, the Plaintiff sent a written notice of
    error to the Defendant that included the name of the borrower, the identity of
    the account, the property description and stated the information requested.
    This request was made pursuant to 12 CFR § 1024.36(a).

    231. The Notice of Error was mailed by certified mail, return receipt
    requested, having an article number 9470110898765020746192.

    232. The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.
                                          36
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 37 of 52 PageID #: 37




    233. The Notice was received by the Defendant on October 31, 2018.

    234. A copy of the Notice of Error is attached as Exhibit I.

    235. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had failed to provide the Plaintiff information relating to
    the status of the Plaintiff’s mortgage loan in regard to periodic payments of
    principal, interest and escrow when Bank of America, N.A. as creditor for
    Bank of America California, N.A. obtained ownership of the mortgage loan,
    including all documents on which it relied to provide this information.

    236. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
    public holidays, Saturdays and Sundays are excluded. As a result, in this
    case, the written response was due no later than December 12, 2018.

    237. Defendant did not correct the error within thirty business days. It
    responded by letter dated November 2, 2018 in which it failed to correct the
    error and refused to provide the information requested.

    238. It refused to correct the information and correct the error. It merely
    made a generic response restating its previous failure to provide the
    documents requested and incorporated the prior response that the
    documents requested did not need to be provided alleging the following:

    We determined a number of the requests for information and documentation
    relating to the loan fit within one or more exceptions under 12 C.F.R.
    1024.36.

    239. It refused to provide the documents stating alternatively without any
    supporting basis that the documents requested were either:

    Overbroad
    Sought an unreasonable volume of documents or information.
    Were irrelevant to the borrower’s loan
    Sought confidential, privileged or proprietary information
    Sought information which was not in its control or possession or that cannot
    be retrieved in the ordinary course of business through reasonable efforts
                                          37
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 38 of 52 PageID #: 38




    240. A copy of its response is attached as Exhibit F-1.

    241. Bank of America made no reasonable effort to correct the error and
    merely recited the Regulation promulgated under the Dodd Frank Act.

    242. Its response was nonresponsive to the Notice of Error.

    243. This Request for Information did not seek documents which were
    excepted from production.

    244. The information sought in this request for information did not seek
    information which was overbroad.

    245. The request was for a single request and was not overly broad.

    246. The information sought in this request for information did not seek
    information which constituted an unreasonable volume of documents or
    information.

    247. The request was for a single request and did not constitute an
    unreasonable volume of documents.

    248. The information sought in this request for information did not seek
    information which was irrelevant to the borrower’s loan.

    249. The information sought in this request for information did not seek
    information which was confidential.

    250. The information sought in this request for information did not seek
    information which was proprietary.

    251. The information sought in this request for information did not seek
    information which was not in its control or possession or that cannot be
    retrieved in the ordinary course of business through reasonable efforts

    252. The Defendant had the ability to access this information which
    remained on its electronic system of record or on its archives.



                                         38
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 39 of 52 PageID #: 39




    253. The Defendant transmitted this information to the successor servicer,
    Fay and retained access to the information.

    254. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error.

    255. Its general practice is to fail to provide any documents and to ignore
    Notices of Error by reciting generic reasons for not providing documents and
    to merely recite the regulation without responding to the Notice of Error.

    256. As a result of this lack of compliance by the Defendant, Bank of
    America is liable to Plaintiff for actual damages, statutory damages, costs
    and attorney’s fees for failure to correct the error.

    257. The Plaintiff has incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    a.     She has incurred postage and copying costs in transmitting this
    Notice of Error.

    b.    She incurred time from her activities to visit her attorney to discuss
    these Notices of Error and the failure to respond to them.

    c.    She has incurred attorney fees and costs for the prosecution of this
    action. Her fee agreement with her attorney provides that she will be
    responsible for legal fees expenses incurred in regard to this action.

    258. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Bank of America to ignore
    all Regulation X Notice of Error.

    259. On or about October 29, 2017, the Plaintiff sent a written notice of
    error to the Defendant that included the name of the borrower, the identity of
    the account, the property description and stated the information requested.
    This request was made pursuant to 12 CFR § 1024.36(a).

    260. The Notice of Error was mailed by certified mail, return receipt
    requested, having an article number 9470110898765020746192.


                                          39
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 40 of 52 PageID #: 40




    261. The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.

    262. The Notice was received by the Defendant on October 31, 2018.

    263. A copy of the Notice of Error is attached as Exhibit J.

    264. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had failed to provide the Plaintiff regarding the identity of
    the master servicer of the mortgage loan and failure to provide the owner of
    the mortgage loan by merely stating that the owner/investor of the mortgage
    loan was Bank of America, N.A. as Creditor on behalf of Bank of Amerioca,
    California, N.A.

    265. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
    public holidays, Saturdays and Sundays are excluded. As a result, in this
    case, the written response was due no later than December 12, 2018.

    266. Defendant did not correct the error within thirty business days. It
    responded by letter dated November 2, 2018 in which it failed to correct the
    error and refused to provide the information requested.

    267. It refused to correct the information and correct the error. It merely
    made a generic response restating its previous failure to provide the
    documents requested and incorporated the prior response that the
    documents requested did not need to be provided alleging the following:

    We determined a number of the requests for information and documentation
    relating to the loan fit within one or more exceptions under 12 C.F.R.
    1024.36.

    268. It refused to provide the documents stating alternatively without any
    supporting basis that the documents requested were either:

    Overbroad
    Sought an unreasonable volume of documents or information.
    Were irrelevant to the borrower’s loan
                                          40
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 41 of 52 PageID #: 41




    Sought confidential, privileged or proprietary information
    Sought information which was not in its control or possession or that cannot
    be retrieved in the ordinary course of business through reasonable efforts

    269. A copy of its response is attached as Exhibit F-1.

    270. Bank of America made no reasonable effort to correct the error and
    merely recited the Regulation promulgated under the Dodd Frank Act.

    271. Its response was nonresponsive to the Notice of Error.

    272. This Request for Information did not seek documents which were
    excepted from production.

    273. The information sought in this request for information did not seek
    information which was overbroad.

    274. The request was for a single request and was not overly broad.

    275. The information sought in this request for information did not seek
    information which constituted an unreasonable volume of documents or
    information.

    276. The request was for a single request and did not constitute an
    unreasonable volume of documents.

    277. The information sought in this request for information did not seek
    information which was irrelevant to the borrower’s loan.

    278. The information sought in this request for information did not seek
    information which was confidential.

    279. The information sought in this request for information did not seek
    information which was proprietary.

    280. The information sought in this request for information did not seek
    information which was not in its control or possession or that cannot be
    retrieved in the ordinary course of business through reasonable efforts



                                         41
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 42 of 52 PageID #: 42




    281. The Defendant had the ability to access this information which
    remained on its electronic system of record or on its archives.

    282. The Defendant merely decided not to provide this information which
    was mandatory under Regulation X.

    283. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error.

    284. Its general practice is to fail to provide any documents and to ignore
    Notices of Error by reciting generic reasons for not providing documents and
    to merely recite the regulation without responding to the Notice of Error.

    285. As a result of this lack of compliance by the Defendant, Bank of
    America is liable to Plaintiff for actual damages, statutory damages, costs
    and attorney’s fees for failure to correct the error.

    286. The Plaintiff has incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    287. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Bank of America to ignore
    all Regulation X Notice of Error.

    288. The Plaintiff has incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    a.     She has incurred postage and copying costs in transmitting this
    Notice of Error.

    b.    She incurred time from her activities to visit her attorney to discuss
    these Notices of Error and the failure to respond to them.

    c.    She has incurred attorney fees and costs for the prosecution of this
    action. Her fee agreement with her attorney provides that she will be
    responsible for legal fees expenses incurred in regard to this action.




                                          42
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 43 of 52 PageID #: 43




    289. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Bank of America to ignore
    all Regulation X Notice of Error.

    290. 259. On or about October 29, 2017, the Plaintiff sent a written notice
    of error to the Defendant that included the name of the borrower, the identity
    of the account, the property description and stated the information requested.
    This request was made pursuant to 12 CFR § 1024.36(a).

    291. The Notice of Error was mailed by certified mail, return receipt
    requested, having an article number 9470110898765020746192.

    292. The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.

    293. The Notice was received by the Defendant on October 31, 2018.

    294. A copy of the Notice of Error is attached as Exhibit K.

    295. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had failed to provide the Plaintiff all periodic statements
    which were prepared for the mortgage loan account.

    296. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
    public holidays, Saturdays and Sundays are excluded. As a result, in this
    case, the written response was due no later than December 12, 2018.

    297. Defendant did not correct the error within thirty business days. It
    responded by letter dated November 2, 2018 in which it failed to correct the
    error and refused to provide the information requested.

    298. It refused to correct the information and correct the error. It merely
    made a generic response restating its previous failure to provide the
    documents requested and incorporated the prior response that the documents
    requested did not need to be provided alleging the following:



                                          43
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 44 of 52 PageID #: 44




    We determined a number of the requests for information and documentation
    relating to the loan fit within one or more exceptions under 12 C.F.R.
    1024.36.

    300. It refused to provide the documents stating alternatively without any
    supporting basis that the documents requested were either:

    Overbroad
    Sought an unreasonable volume of documents or information.
    Were irrelevant to the borrower’s loan
    Sought confidential, privileged or proprietary information
    Sought information which was not in its control or possession or that cannot
    be retrieved in the ordinary course of business through reasonable efforts

    301. A copy of its response is attached as Exhibit F-1.

    302. Bank of America made no reasonable effort to correct the error and
    merely recited the Regulation promulgated under the Dodd Frank Act.

    303. Its response was nonresponsive to the Notice of Error.

    304. This Request for Information did not seek documents which were
    excepted from production.

    305. The information sought in this request for information did not seek
    information which was overbroad.

    306. The request was for a single request and was not overly broad.

    307. The information sought in this request for information did not seek
    information which constituted an unreasonable volume of documents or
    information.

    308. The request was for a single request and did not constitute an
    unreasonable volume of documents.

    309. The information sought in this request for information did not seek
    information which was irrelevant to the borrower’s loan.



                                         44
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 45 of 52 PageID #: 45




    310. The information sought in this request for information did not seek
    information which was confidential.

    311. The information sought in this request for information did not seek
    information which was proprietary.

    312. The information sought in this request for information did not seek
    information which was not in its control or possession or that cannot be
    retrieved in the ordinary course of business through reasonable efforts

    313. The Defendant had the ability to access this information which
    remained on its electronic system of record or on its archives.

    314. The Defendant merely decided not to provide this information which
    was mandatory under Regulation X.

    315. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error.

    316. Its general practice is to fail to provide any documents and to ignore
    Notices of Error by reciting generic reasons for not providing documents and
    to merely recite the regulation without responding to the Notice of Error.

    317. As a result of this lack of compliance by the Defendant, Bank of
    America is liable to Plaintiff for actual damages, statutory damages, costs
    and attorney’s fees for failure to correct the error.

    318. The Plaintiff has incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    319. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Bank of America to ignore
    all Regulation X Notice of Error.

    320. The Plaintiff has incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    a.     She has incurred postage and copying costs in transmitting this
    Notice of Error.
                                          45
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 46 of 52 PageID #: 46




    b.    She incurred time from her activities to visit her attorney to discuss
    these Notices of Error and the failure to respond to them.

    c.    She has incurred attorney fees and costs for the prosecution of this
    action. Her fee agreement with her attorney provides that she will be
    responsible for legal fees expenses incurred in regard to this action.

    321. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Bank of America to ignore
    all Regulation X Notice of Error.

    322. On or about October 29, 2017, the Plaintiff sent a written notice of
    error to the Defendant that included the name of the borrower, the identity of
    the account, the property description and stated the information requested.
    This request was made pursuant to 12 CFR § 1024.36(a).

    323. The Notice of Error was mailed by certified mail, return receipt
    requested, having an article number 9470110898765020746192.

    324. The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.

    325. The Notice was received by the Defendant on October 31, 2018.

    326. A copy of the Notice of Error is attached as Exhibit L.

    327. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had failed to provide the servicing file for the mortgage
    loan account.

    328. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
    public holidays, Saturdays and Sundays are excluded. As a result, in this
    case, the written response was due no later than December 12, 2018.




                                          46
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 47 of 52 PageID #: 47




    329. Defendant did not correct the error within thirty business days. It
    responded by letter dated November 2, 2018 in which it failed to correct the
    error and refused to provide the information requested.

    330. It refused to correct the information and correct the error. It merely
    made a generic response restating its previous failure to provide the
    documents requested and incorporated the prior response that the
    documents requested did not need to be provided alleging the following:

    We determined a number of the requests for information and documentation
    relating to the loan fit within one or more exceptions under 12 C.F.R.
    1024.36.

    331. It refused to provide the documents stating alternatively without any
    supporting basis that the documents requested were either:

    Overbroad
    Sought an unreasonable volume of documents or information.
    Were irrelevant to the borrower’s loan
    Sought confidential, privileged or proprietary information
    Sought information which was not in its control or possession or that cannot
    be retrieved in the ordinary course of business through reasonable efforts

    332. A copy of its response is attached as Exhibit F-1.

    333. Bank of America made no reasonable effort to correct the error and
    merely recited the Regulation promulgated under the Dodd Frank Act.

    334. Its response was nonresponsive to the Notice of Error.

    335. This Request for Information did not seek documents which were
    excepted from production.

    336. The information sought in this request for information did not seek
    information which was overbroad.

    337. The request was for a single request and was not overly broad.

    339. The information sought in this request for information did not seek
    information which constituted an unreasonable volume of documents or
                                          47
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 48 of 52 PageID #: 48




    information as these documents were contained on its electronic system of
    record and were readily accessible.

    340. The request was for a single item and did not constitute an
    unreasonable volume of documents.

    341. The information sought in this request for information did not seek
    information which was irrelevant to the borrower’s loan.

    342. The information sought in this request for information did not seek
    information which was confidential.

    343. The information sought in this request for information did not seek
    information which was proprietary.

    344. The information sought in this request for information did not seek
    information which was not in its control or possession or that cannot be
    retrieved in the ordinary course of business through reasonable efforts

    345. The Defendant had the ability to access this information which
    remained on its electronic system of record or on its archives.

    346. The Defendant transmitted this information to the successor servicer,
    Fay and retained access to the information.

    347. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error.

    348. Its general practice is to failure to provide any documents and to
    ignore Notices of Error by reciting generic reasons for not providing
    documents and to merely recite the regulation without responding to the
    Notice of Error.

    349. As a result of this lack of compliance by the Defendant, Bank of
    America is liable to Plaintiff for actual damages, statutory damages, costs
    and attorney’s fees for failure to correct the error.

    350. The Plaintiff has incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:
                                          48
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 49 of 52 PageID #: 49




    a.     She has incurred postage and copying costs in transmitting this
    Notice of Error.

    b.    She incurred time from her activities to visit her attorney to discuss
    these Notices of Error and the failure to respond to them.

    c.    She has incurred attorney fees and costs for the prosecution of this
    action. Her fee agreement with her attorney provides that she will be
    responsible for legal fees expenses incurred in regard to this action.

    352. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Bank of America to ignore
    all Regulation X Notice of Error.

    353. On or about October 29, 2017, the Plaintiff sent a written notice of
    error to the Defendant that included the name of the borrower, the identity of
    the account, the property description and stated the information requested.
    This request was made pursuant to 12 CFR § 1024.36(a).

    354. The Notice of Error was mailed by certified mail, return receipt
    requested, having an article number 9470110898765020746192.

    355. The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.

    356. The Notice was received by the Defendant on October 31, 2018.

    357. A copy of the Notice of Error is attached as Exhibit M.

    358. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had failed to provide information which would indicate
    the application of each payment made on the mortgage loan account from
    the date of origination to the present and whether any payments had ever
    been placed in suspense.

    359. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
                                          49
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 50 of 52 PageID #: 50




    public holidays, Saturdays and Sundays are excluded. As a result, in this
    case, the written response was due no later than December 12, 2018.

    360. Defendant did not correct the error within thirty business days. It
    responded by letter dated November 2, 2018 in which it failed to correct the
    error and refused to provide the information requested.

    361. It refused to correct the information and correct the error. It merely
    made a generic response restating its previous failure to provide the
    documents requested and incorporated the prior response that the
    documents requested did not need to be provided alleging the following:

    We determined a number of the requests for information and documentation
    relating to the loan fit within one or more exceptions under 12 C.F.R.
    1024.36.

    362. It refused to provide the documents stating alternatively without any
    supporting basis that the documents requested were either:

    Overbroad
    Sought an unreasonable volume of documents or information.
    Were irrelevant to the borrower’s loan
    Sought confidential, privileged or proprietary information
    Sought information which was not in its control or possession or that cannot
    be retrieved in the ordinary course of business through reasonable efforts

    363. A copy of its response is attached as Exhibit F-1.

    364. Bank of America made no reasonable effort to correct the error and
    merely recited the Regulation promulgated under the Dodd Frank Act.

    365. Its response was nonresponsive to the Notice of Error.

    366. This Request for Information did not seek documents which were
    excepted from production.

    367. The information sought in this request for information did not seek
    information which was overbroad.

    368. The request was for a single request and was not overly broad.
                                          50
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 51 of 52 PageID #: 51




    369. The information sought in this request for information did not seek
    information which constituted an unreasonable volume of documents or
    information.

    370. The request was for a single item and did not constitute an
    unreasonable volume of documents.

    371. The information sought in this request for information did not seek
    information which was irrelevant to the borrower’s loan.

    372. The information sought in this request for information did not seek
    information which was confidential.

    373. The information sought in this request for information did not seek
    information which was proprietary.

    374. The information sought in this request for information did not seek
    information which was not in its control or possession or that cannot be
    retrieved in the ordinary course of business through reasonable efforts

    375. The Defendant had the ability to access this information which
    remained on its electronic system of record or on its archives.

    376. The Defendant transmitted this information to the successor servicer,
    Fay and retained access to the information.

    377. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error.

    378. Its general practice is to failure to provide any documents and to
    ignore Notices of Error by reciting generic reasons for not providing
    documents and to merely recite the regulation without responding to the
    Notice of Error.

    379. As a result of this lack of compliance by the Defendant, Bank of
    America is liable to Plaintiff for actual damages, statutory damages, costs
    and attorney’s fees for failure to correct the error.


                                          51
Case 1:19-cv-00005-WES-PAS Document 1 Filed 01/03/19 Page 52 of 52 PageID #: 52




    380. The Plaintiff has incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    a.     She has incurred postage and copying costs in transmitting this
    Notice of Error.

    b.    She incurred time from her activities to visit her attorney to discuss
    these Notices of Error and the failure to respond to them.

    c.    She has incurred attorney fees and costs for the prosecution of this
    action. Her fee agreement with her attorney provides that she will be
    responsible for legal fees expenses incurred in regard to this action.

    381. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Bank of America to ignore
    all Regulation X Notice of Error.



    WHEREFORE, Plaintiff demands judgment for actual damages plus

    statutory damages of $2,000.00 per violation for each of the enumerated

    Regulation X violations, plus attorney fees and costs.


                                                  DOLORES CEPEDA
                                                  By her Attorney


    January 3, 2018                               /s/ John B. Ennis

                                                  JOHN B. ENNIS, ESQ. #2135
                                                  1200 Reservoir Avenue
                                                  Cranston, Rhode Island 02920
                                                  (401) 943-9230
                                                  Jbelaw75@gmail.com

    Plaintiff demands a Trial by Jury


                                          52
